Motion for stay pending appeal granted, without costs, upon condition that appellant, within five days after service of order and notice of entry thereof, shall file with the clerk of the court a written undertaking in the sum of $3,000, with corporate surety, to be approved by a justice of this court, to the effect that *853appellant will not while in possession or control of the property commit or suffer any waste thereon, and that the appellant in case the judgment appealed from shall be affirmed, will pay to the respondent such damage as may be suffered by reason of this appeal. Present — Blackmar, P. J., Rich, Kelly, Kelby and Young, JJ. Settle order on notice.